                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


STATE OF KANSAS,                                  )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )               Case No. 19-2212-CM-JPO
JULIUS KING RAMBO, III,                           )
                                                  )
                       Defendant.                 )
                                                  )

                                    MEMORANDUM AND ORDER

        Defendant Julius King Rambo, III, filed a “removal complaint” pro se, claiming that the State

of Kansas violated his Sixth Amendment right to counsel during his state criminal case. Magistrate

Judge James P. O’Hara granted Rambo leave to proceed in forma pauperis and screened the case

pursuant to 28 U.S.C. § 1915(e)(2). Judge O’Hara filed a Report and Recommendation (Doc. 4),

recommending that this court dismiss the case as frivolous. Rambo filed an objection within fourteen

days.

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the court may dismiss sua sponte an in forma pauperis

action as failing to state a claim upon which relief may be granted. Whitney v. New Mexico, 113 F.3d

1170, 1172–73 (10th Cir. 1997); see also 28 U.S.C. § 1915(e)(2)(B)(ii). Such dismissal is warranted

where it is “patently obvious” that the plaintiff (or, in this case, the remover-defendant) cannot prevail

on the facts alleged and that amendment would be futile. Whitney, 113 F.3d at 1173 (citations and

quotations omitted). The court must determine “whether the complaint contains ‘enough facts to state

a claim to relief that is plausible on its face.’” Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174,

1177 (10th Cir. 2007) (quoting Bell Atl.Corp. v. Twombly, 550 U.S. 554, 570 (2007)). The court will

dismiss the complaint if the complaint does not “give the court reason to believe that this [party] has a



                                                      -1-
reasonable likelihood of mustering factual support for these claims.” Id. The party must “nudge[]

[his] claims across the line from conceivable to plausible” to avoid dismissal. Twombly, 550 U.S. at

570.

       The court is mindful of the fact that Rambo is proceeding pro se. Because of Rambo’s pro se

status, the court affords him some leniency in construing his complaint. Asselin v. Shawnee Mission

Med. Ctr., Inc., 894 F. Supp. 1479, 1484 (D. Kan. 1995) (citation omitted). The court may not,

however, assume the role of advocate for Rambo simply because he is proceeding pro se. Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). The court should not “construct arguments or theories

for the [removing party] in the absence of any discussion of those issues.” Drake v. City of Fort

Collins, 927 F.2d 1156, 1159 (10th Cir. 1991) (citations omitted). Nor should the court “supply

additional factual allegations to round out a . . . complaint or construct a legal theory on a [party’s]

behalf.” Whitney, 113 F.3d at 1173–74 (citation omitted).

       Here, defendant has attempted to remove a state court criminal action pursuant to 28 U.S.C. §

1443. This statute allows a state court criminal defendant to remove a state criminal prosecution to

federal court under particular circumstances. But these circumstances are limited; the removal must

meet two requirements: (1) “it must appear that the right allegedly denied the removal petitioner arises

under a federal law providing for specific civil rights stated in terms of racial equality”; and (2) “it

must appear ‘that the removal petitioner is denied or cannot enforce the specified federal rights in the

courts of the State.’” Taos Cty. Magistrate Court v. Currier, 625 F. App’x 358, 360 (10th Cir. 2015).

       Defendant’s claims do not meet either of these requirements. He claims that he “was carried

into arraignment without requested counsel thereby violating and depriving rights protected under the

6th Amendment and bound over improperly in the process.” (Doc. 1, at 3.) In defendant’s objections

to Judge O’Hara’s order, he states that he meant to file this action under 18 U.S.C. § 242 – Deprivation




                                                     -2-
of Rights. Presumably, this is defendant’s attempt to show that the rights he is asserting are civil rights

relating to racial equality. Defendant’s belated attempt to meet the standards for § 1443(1) removal

fails. The rest of his objection makes clear that he is upset with the state court for denying him

appointment of counsel. There is no indication that the denial of counsel has anything to do with a

racial equality law or what Kansas law prevents defendant from vindicating his rights in state court.

       Judge O’Hara correctly analyzed defendant’s complaint. There is no basis for removal of

defendant’s state court criminal prosecution. Ordinarily in a removal action, the court remands the

case to state court instead of dismissing it when the case has been improperly removed. But here,

defendant never actually specifies in which court his criminal case is being prosecuted. This court

therefore cannot remand the case. Instead, the court will dismiss the case as legally frivolous, as 28

U.S.C. § 1915 permits it to do.

       IT IS THEREFORE ORDERED that Judge O’Hara’s Report and Recommendation dated

May 3, 2019 (Doc. 4) is adopted in full. This case is dismissed under 28 U.S.C. § 1915(e)(2). The

case is closed.

       Dated this 20th day of August, 2019, at Kansas City, Kansas.


                                                      s/ Carlos Murguia______
                                                      CARLOS MURGUIA
                                                      United States District Judge




                                                    -3-
